DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tentler (USPN 5033644) teaching active adjustment and comparison to dispense a predetermined ratio for a mixed beverage as evidenced in the rejection below.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tentler (US Patent No. 5,033,644).
Re: Claim 1, Moore discloses the claimed invention including a beverage dispensing machine comprising:
a dispensing valve (10) having a first flow path configured to dispense a first fluid and a second flow path configured to dispense a second fluid such that the first fluid and the second fluid mix (50) downstream and form a mixed beverage;
a flow control device (40,41) that regulates flow rate of the first fluid through the first flow path (Fig. 2 (depicting flow path layout not controller), Col. 7, lines 38-50, regulates flow);
a shutoff valve (3) that selectively closes to stop flow of the first fluid through the first flow path (Fig. 2, (depicting flow path layout not controller), Col. 7, lines 11-24, shut off valves);
a first sensor (72) configured to sense the-a first flow rate of the first fluid (Col. 8, lines 33-40, flow sensor); and
a second sensor (71) configured to sense a second flow rate of the second fluid (Col. 8, lines 33-40, flow sensor); and
a controller (100) that receives the first flow rate and the second flow rate and automatically controls the flow control device to adjust the flow rate of the first fluid based upon the first flow rate and the second flow rate, and thereby dispenses the mixed beverage at a predetermined fluid ratio between the first fluid and the second (Fig. 7, 8b, Col. 14, lines 37-50, controller actively compares flow rates adjusting the flow based on the rates of each to match a predetermined ratio).
Re: Claim 2, Tentler discloses the claimed invention including the shutoff valve is downstream from the flow control device (Figs. 2-3, depicts meters then flow control device then shutoff valve).
Re: Claim 3, Tentler discloses the claimed invention including when the shutoff valve closes, the first fluid is retained in the first flow path between the shutoff valve and the flow control device (Col. 7, lines 67-68, fluid can remain along flow path).
Re: Claim 4, Tentler discloses the claimed invention including the controller further calculates a current fluid ratio of the mixed beverage from the received first flow rate and the second flow rate; compares the calculated current fluid ratio to the predetermined target fluid ratio for the mixed beverage; and adjusts the flow of the first fluid through the flow control device to achieve the predetermined fluid ratio (Col. 12, lines 30-68, Col. 13, lines 1-9, current fluid ratio is determined and compares that against targeted predetermined rations)
Re: Claim 5, Tentler discloses the claimed invention including the flow control device is a needle valve having a needle movable within the first flow path relative to a valve block to a position in which the flow of the first fluid through the flow control device achieves the predetermined fluid (Col. 7, lines 43-45, pin/needle valves varying distance from valve block to achieve a predetermined flow rate).
Re: Claim 6, Tentler discloses the claimed invention including when the shutoff valve closes, the needle remains at the position (Col. 7, lines 67-68, Col. 8, lines 1-3, shut off valves open and close independently of needle function).
Re: Claim 7, Tentler discloses the claimed invention including a piston (4) flow control that regulates a flow rate of the second fluid through the second flow path, and 
Re: Claim 10, Tentler discloses the claimed invention including the flow control device is a first needle valve (40), and further comprising a second needle (42) valve that regulates flow rate of the second fluid through the second flow path; and wherein the controller (100) controls the first needle valve and the second needle valve based on the sensed flow rate of the first fluid and a sensed flow rate of the second fluid (Fig. 7, 8b, Col. 14, lines 37-50, controller actively compares flow rates adjusting the flow based on the rates of each to match a predetermined ratio, adjusts based on desired flow rate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tentler (US Patent No. 5,033,644).
Re: Claim 8, Tentler discloses the claimed invention including the use of either an automatically controller flow control piston or a manually controlled flow control piston (Figs 1 depicted manual and fig. 2 showing automatic pistons), Thus it would have been obvious to one having ordinary skill in the art at the time of the effective filing In re Venner, 120 USPQ 192. 
Re: Claim 9, Tentler discloses the claimed invention including wherein the controller controls the needle valve based on the sensed flow rate of the first fluid and the sensed flow rate of the second fluid (Col. 14, lines 37-50, needle valves are controlled based on sensed flows).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byle, Moore, Makino, Renzi, Boyer, Powell, and Newton are cited disclosing dispensing systems with flow meters and controllers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754